Citation Nr: 0740974	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-32 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 40 percent for a 
service-connected postoperative herniated disc, L5-S1, with 
degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1978 to August 
1981. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2004 rating decision in which the RO granted 
an increased rating of 20 percent for post-operative 
herniated disc, L5-S1, with degenerative disc disease, 
effective January 13, 2004, and continued a noncompensable 
rating for right ear hearing loss.  In September 2004, the 
veteran filed a notice of disagreement (NOD).  In a September 
2005 rating decision, the RO granted the veteran a higher 
rating of 40 percent for his low back disability, effective 
January 13, 2004.  On the same date, the RO issued the 
veteran a statement of the case (SOC) addressing the claims 
for a rating in excess of 40 percent for the low back 
disability and a compensable rating for right ear hearing 
loss.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) in the same 
month.

In May 2007, the veteran and his wife testified during a 
hearing before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran withdrew from appeal the claim for an increased 
(compensable) rating for right ear hearing loss.  As such, 
this matter is not before the Board.  See 38 C.F.R. § 20.204 
(2007).  

Although a higher rating for the veteran's service-connected 
lumbar spine disability has been assigned, because a higher 
rating is available, and the veteran is presumed to seek the 
maximum available benefit for a disability, the claim for 
higher rating remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993). 

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  

As a final preliminary matter, the Board notes that, during 
the May 2007 hearing, the veteran raised the issues of 
entitlement to service connection for bladder problems and 
leg problems, to include as secondary to the service-
connected lumbar spine disability, entitlement to service 
connection for a neck condition and numbness in the hands, 
and entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or being 
housebound.  As the RO has not adjudicated these claims, they 
are not properly before the Board; hence, these matters are 
referred to the RO for appropriate action.  

REMAND

The claims file reflects that further RO action on the claim 
on appeal is warranted. 

The 40 percent rating for the veteran's service-connected low 
back disability has been assigned under Diagnostic Code (DC) 
5242, for degenerative arthritis of the spine.  The actual 
criteria for rating disabilities of the spine is set forth in 
the General Rating Formula for Diseases and Injuries of the 
Spine (General Rating Formula).  See 38 C.F.R. § 4.71a.

The Board notes, however, that the veteran's service-
connected disability is shown to involve, and has been 
characterized as involving, disc disease.  Under the rating 
schedule, intervertebral disc syndrome (IVDS) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine (to include consideration 
of separate rating for orthopedic and neurological 
manifestations) or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

In this case, the veteran was most recently afforded VA spine 
examinations in July and September 2007.  The July 2007 
examination report indicated that it was not an examination 
for IVDS.  The diagnosis was low back pains radiating to 
right leg and the examiner noted sensory disturbances in the 
right leg.  The impression following September 2007 X-ray of 
the lumbar spine was degenerative changes and degenerative 
disc disease with progression.  The September 2007 VA 
examination report includes a diagnosis of progressive 
degenerative disc disease, and listed post-operative 
herniated disc L5-S1 as a problem associated with the 
diagnosis.  

Recent records of VA and private treatment include findings 
of and treatment for low back pain, lumbar spinal stenosis, 
lumbar radiculopathy, lumbar radiculitis, and post-
laminectomy syndrome.  The diagnosis following VA examination 
in March 2006 was degenerative disc disease of lumbar spine.  
The diagnosis following VA examination in July 2004 was 
degenerative disc disease at L4-L5 and L5-S1, and 
osteoarthritis of the lumbar spine.  A September 2003 MRI of 
the lumbar spine revealed multi-level disc disease, worst at 
the L4-L5 and L5-S1 levels.  The disc abnormalities were 
again present on MRI in December 2005, but had decreased 
slightly.  During the May 2007 hearing, the veteran stated 
that sometimes his right leg might as well not be there, 
because it would drag behind him.  He described a lot of 
numbness in the right leg and some numbness in the left leg, 
tingling in the right foot, and sharp shooting pain in the 
lower back and down the right leg.  

The current record reflects that the veteran has not been 
afforded a VA examination which contains sufficient 
information to rate the veteran's service-connected low back 
disability on the basis of neurological manifestations or 
IVDS.  Given the need for comprehensive findings responsive 
to the applicable rating criteria for evaluating the 
disability under consideration, the Board finds that further 
examination of the veteran is needed.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Accordingly, the RO should arrange for the veteran to undergo 
neurological and orthopedic examinations, by appropriate 
physicians, at a VA medical facility.  The veteran is hereby 
advised that failure to report for any scheduled VA 
examination(s), without good cause, shall result in a denial 
of the claim for increase.  See 38 C.F.R. § 3.655(b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination(s), the RO must obtain and 
associate with the claims file any copy(ies) of notice(s) of 
the date and time of the examination(s) sent to the veteran 
by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file currently includes outpatient treatment records from the 
Lexington VA Medical Center (VAMC) dated from June 2006 to 
January 2007 and from the Huntington VAMC dated from April 
2003 to October 2007.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain from the Lexington and Huntington VAMCs 
records of treatment for the veteran's service-connected 
lumbar spine disability since January and October 2007, 
respectively, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also invite 
the veteran to submit all pertinent evidence in his 
possession (not previously requested), and ensure that its 
notice to him meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment for the 
veteran's service-connected postoperative 
herniated disc, L5-S1, with degenerative 
disc disease, from the Lexington and 
Huntington VAMCs, since January and 
October 2007, respectively.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for an increased rating for 
service-connected postoperative herniated 
disc, L5-S1, with degenerative disc 
disease, that is not currently of record. 

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, as well as explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA neurological and orthopedic 
examinations of his lumbar spine, by 
appropriate physicians, at a VA medical 
facility.  The neurological examination 
should be conducted first, and that 
examination report should be made 
available to the VA orthopedic examiner 
in conjunction with his or her 
examination of the veteran.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to each physician designated to 
examine the veteran, and each report of 
examination should reflect consideration 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies (to include X-rays) 
should be accomplished (with all findings 
made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  Each 
physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
lumbar spine disability-to specifically 
include any sciatic neuropathy with 
characteristic pain, demonstrable muscle 
spasm, and/or absent ankle jerk.  The 
examiner should also offer an opinion as 
to whether the veteran has any separately 
ratable neurological disability (in 
addition to orthopedic disability) as a 
manifestation of the service-connected 
lumbar spine disorder.

The orthopedic examiner should conduct 
range of motion testing of the lumbar 
spine (expressed in degrees, with 
standard ranges provided for comparison 
purposes). The physician should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the lumbar 
spine.  If pain on motion is observed, 
the physician should indicate the point 
at which pain begins.  In addition, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss of the lumbar 
spine due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  

The examiner should also specifically 
indicate whether there is any unfavorable 
ankylosis of the lumbar spine, or the 
entire spine.  

Considering all neurological and 
orthopedic examination findings, the 
examiner should also render findings 
particularly responsive to the criteria 
for rating IVDS-specifically, comment as 
to the existence and frequency of any of 
the veteran's incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician).  If the 
veteran has incapacitating episodes 
associated with his lumbar spine 
disability, the examiner should specify 
whether, over the past 12 months, such 
episodes have had a total duration of at 
least six weeks.  

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to him by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal.  If the veteran fails, without 
good cause, to report to any scheduled 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim, on the merits, in 
light of all pertinent evidence and legal 
authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



